Garoutte, J.
Respondent, in connection with his lumber business, owned and conducted a railroad running from his mill to the timber, about eight miles distant. Upon Monday morning, December 9th, at 6 o’clock, and while it was yet dark, Victor Bowman, an ordinary laborer, in connection with the engineer, fireman, foreman, and other laborers, started upon a working or construction train over the road. They had proceeded but a few hundred yards when the train ran into a washout some forty feet in length and fourteen feet in depth. Bowman and the engineer were killed, and others of the party injured. This action was brought by representatives of Bowman for damages suffered by reason of his death; and upon the evidence offered by plaintiff a nonsuit was granted. This appeal is prosecuted from the judgment and from the order denying a motion for a new trial.
The facts of the case, as disclosed by the evidence, are quite meager, and, in addition to those already stated, it further appeared that heavy storms of rain had been prevalent for some time; that during the previous week these men with this train had been engaged in repairing the roadbed wherever damaged by the elements; that Saturday evening previous to the accident was the last time the road had been used, the washout therefore necessarily having occurred subsequent to that time. There is also evidence found in the record tending in some degree to show the cause of the washout to be traceable to the breaking of a flume of defendant which was used in carrying water to the mill, and which was situated above and near the roadbed.
The defendant was bound to keep his road in good repair after construction, and this vras a duty he owed to his employees as fully and completely as to his passengers if he had been engaged as a common carrier of such; and, if the injury to an employee upon the train is caused by reason of a defective roadbed, that employee is entitled to recover for such injury; for, if the defective roadbed was the direct and proximate *26cause of the inquiry, no question of the negligence of fellow-servants is involved. »
There is no question of contributory negligence in this case, and the nonsuit was granted and must be sustained, if sustained at all, upon the absence of negligence upon the part of defendant; and the true determination of that question forces us to a consideration of the nature of the work carried on by the construction train in connection with its employees, and particularly as to its mission upon this fatal morning. This is not the proper time to pass upon the weight and character of the evidence, hut the record discloses beyond a doubt some evidence to the effect that this train left the mill bound for a point upon the road some four and one-half miles distant, known as Rose Curve. There is also some evidence that the train was bound for that point for the purpose of there repairing the road, and possibly there is some evidence to the effect that it intended to return from that point to the mill with a load of wood. But, whatever its purpose may have been in starting for that point of destination, we think it immaterial. Its object in going there, whether it was for wood, or for the purpose of repairing the track, or for some other cause, in no -way affects the question under consideration; for, if it started to that point in the line of its duty, the defendant was bound to furnish it a safe roadbed and track upon which to traveh If not absolutely bound so to do, he was at least required to exercise that degree of care in furnishing a safe roadbed and track demanded by the law. There is some evidence in the record indicating that this construction train, at the time of the accident, was upon the track for the purpose of repairing defects in the road, wherever found, as it passed upon its way; and, if that be the fact, the rule of law applicable to such a case may be found stated in Vaughan v. California Cent. Ry. Co., 83 Cal. 18. But it is sufficient here to say that the evidence does not all point that way, and a conflict therein is clearly apparent. There being such a conflict, no ques*27tion of law was raised, but rather a pure question of fact, which should have beeu solved by the jury alone.
For the foregoing reasons the judgment and order are reversed and the cause remanded.
Harrison, J., and Van Fleet, J., concurred.